Citation Nr: 0110657	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  94-03 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from November 1960 through 
September 1970, with subsequent duty in the Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 

In September 1998, the Board issued a decision denying the 
veteran's claim for an increased rating for post-traumatic 
stress disorder.  The veteran appealed the September 1998 
decision.  In November 2000, the United States Court of 
Appeals for Veterans Claims (Court) granted a joint motion of 
the parties for remand of the denial of the veteran's claim 
for an increased rating for post-traumatic stress disorder 
and vacated the Board's September 1998 decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has been granted service connection for post-
traumatic stress disorder; this psychiatric disability is his 
only compensable service-connected disability.

3.  His post-traumatic stress disorder is productive of 
severe impairment of social and industrial adaptability and 
precludes him from following a substantially gainful 
occupation.



CONCLUSION OF LAW

The criteria for a rating of 100 percent for post-traumatic 
stress disorder have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.16(c), 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (effective from November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board is of the opinion that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue, except as outlined 
below.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

This appeal stems from a rating decision in February 1993, 
which granted service connection for post-traumatic stress 
disorder and assigned a 30 percent rating from May 3, 1989, 
and a 50 percent rating from April 10, 1991, pursuant to 
Diagnostic Code 9411.  The Board notes that separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999). 

On VA psychiatric examination in December 1992 the veteran 
reported distressing dreams of Vietnam.  The veteran stated 
that he had awakened on a few occasions choking his wife.  He 
reported decreased socialization and interaction with people 
other than his family.  The veteran claimed that he avoided 
going to the grocery store or other public places as he was 
concerned that he might see an oriental person, which he 
could mistake as a Vietnamese, and that might make him lose 
control.  The veteran also reported persistent symptoms of 
increased arousal, difficulty falling asleep, and a decrease 
in concentration.  The diagnosis was post-traumatic stress 
disorder.

VA outpatient treatment records show continuing counseling 
for post-traumatic stress disorder since 1988, and continuing 
medication for treatment of post-traumatic stress disorder 
since 1989.

The veteran submitted a July 1993 letter from a VA physician.  
The physician stated that the veteran had been treated in a 
VA mental health clinic since 1988.  The veteran had a 
history of depression, instability, sleep difficulties and 
post-traumatic stress disorder.  The physician noted that the 
veteran had been unable to deal with life's normal stress, 
family problems, and had been unable to relate well with 
people.  The VA physician believed that the veteran was not 
employable, as his response to multiple treatment modalities 
had been poor.

On VA examination in November 1993 it was noted that since 
leaving his job in 1987, following a back injury, the veteran 
had had significant post-traumatic stress disorder symptoms.  
The examiner noted that the record documented that the 
veteran had had a poor response to medications and therapy.  
The examiner stated that it was unlikely that the veteran 
would be able to obtain or retain employment secondary to the 
level of his chronic symptoms related to post-traumatic 
stress disorder.  The examiner further noted that the mental 
health clinic records provided documentation from the 
veteran's outpatient psychiatrist that she did not believe 
that the veteran was employable due to his psychiatric 
disability.

The veteran was afforded a VA psychiatric examination in 
January 1995.  The examiner noted that the veteran received 
medication, individual therapy, and group therapy for 
treatment of his post-traumatic stress disorder.  The veteran 
reported symptoms of nervousness, inner tension manifested 
through jitteriness, foot tapping, hand wringing and 
hyperalertness.  The veteran stated that he could not stand 
to be in crowds and reported a recent episode where he 
experienced a flashback in a crowded grocery store.  The 
veteran reported emotional lability and episodes of 
tearfulness.  He also reported that he was irritable, 
argumentative and sometimes impulsive, with a tendency to be 
destructive when he became agitated.  The diagnoses included 
alcohol abuse in remission and post-traumatic stress 
disorder.

On VA psychiatric examination in July 1996 the veteran stated 
that he had episodes of anger and frustration.  He did not 
like to be in crowds.  He stated that he did not trust people 
except his wife and that he did not like being around 
oriental people.  He reported crying for no reason.  The 
veteran acknowledged intrusive recurrent memories and 
flashback-type episodes.  The VA examiner noted that a review 
of the veteran's medical chart indicated that the veteran's 
self-report was consistent with that described in his medical 
records.  He noted that the veteran appeared by virtue of the 
examination and the medical record to have serious continuing 
symptoms of post-traumatic stress disorder which did not show 
any improvement over the previous one and a half years.  The 
veteran was noted to be continuing in the mental health 
clinic and that he took his medications as directed.

On VA psychiatric examination in October 1997 the examiner 
noted that the veteran was undergoing treatment at the VA 
mental health clinic from a physician and from a 
psychologist.  The veteran was on medication and he reported 
that he ate Valiums like crazy.  The medical record indicated 
a history of irritability, anger, emotional discontrol and 
sometimes explosive behaviors.  The veteran stated that he 
did not want to be around people and that he had lots of 
nervous tension.  He reported that he got upset when he saw 
Vietnamese people.  The veteran reported feelings of 
frustration, anger and irritability.  The veteran expressed 
continuing hostility to oriental or Vietnamese people.  He 
tended to blame other people for all of his problems.  He had 
a somewhat exaggerated, histrionic quality to his 
presentation.  He stated that if he went to the grocery store 
which had a Vietnamese grocery clerk he refused to let them 
touch his stuff.  The veteran was cooperative with the 
interview process and maintained good eye contact.  He 
appeared to cooperate fully and did not show any anger, 
psychomotor agitation or explosive behaviors during the 
interview process.  The veteran showed a reasonable range of 
affect with no tearfulness or change of emotional tone during 
the interview.  He denied any suicidal or homicidal thoughts 
or plans.  He did not appear to be psychotic or actively 
hallucinating.  He continued to acknowledge some recurrent 
intrusive memories.  The veteran did not appear to be 
demented.  The examiner noted that the veteran appeared to 
have identical symptoms as reported and manifested on the VA 
examinations in 1995 and 1996.  The examiner indicated that 
the veteran's self-report was consistent with the 
symptomatology described in the medical records.  The 
examiner stated that the veteran's global assessment of 
functioning (GAF) was from 55 to 59.  It was clinically 
opined that that level of functioning could be described as 
moderate symptoms with difficulties in social or occupational 
functionality.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The veteran's service-connected post-traumatic 
stress disorder is currently evaluated as 50 percent 
disabling under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (effective from November 7, 1996).  The 
RO has properly considered both the former version of this 
diagnostic code as well as the amended version which became 
effective November 7, 1996.  Since his appeal was pending at 
the time the applicable regulations were amended, the veteran 
is entitled to have whichever set of regulations--old or new-
-provide him with a higher rating.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board is of the opinion that the regulations in effect 
prior to November 7, 1996 are more favorable to the veteran 
than that in effect subsequent to November 7, 1996.  

A 50 percent evaluation, under the former criteria, 
contemplates that the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation, under the former criteria, 
contemplates that the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 100 percent 
evaluation is warranted if the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. §  4.132, Diagnostic 
Code 9411 (effective prior to November 7, 1996).

The medical evidence demonstrates that the veteran is on 
continuous medication and that he receives continuing 
outpatient treatment for post-traumatic stress disorder.  The 
veteran is socially withdrawn, irritable, and intensely angry 
at times.  The symptoms associated with his psychiatric 
disability are productive of severe impairment of social and 
industrial adaptability as contemplated by a 70 percent 
schedular rating.  38 C.F.R. § 4.132, Code 9411 (effective 
prior to November 7, 1996).  On the other hand, the Board 
does not find the veteran to exhibit totally incapacitating 
psychoneurotic symptoms bordering on the gross repudiation of 
reality and resulting in a profound retreat from mature 
behavior.  The veteran has been shown to be fully oriented 
and cooperative.  He has not been shown to be psychotic and 
he has denied any suicidal or homicidal thoughts.  
Accordingly, symptoms warranting a 100 percent schedular 
evaluation under Code 9411 have not been presented.

However, where the veteran's only compensable service-
connected disability is a mental disorder, as in this case, 
the provisions of 38 C.F.R. § 4.16(c) (effective prior to 
November 7, 1996) are also for consideration.  In such cases, 
the mental disorder shall be assigned a 100 percent schedular 
evaluation under the appropriate diagnostic code if the 
mental disorder precludes the veteran from securing or 
following a substantially gainful occupation.  In the present 
case, the Board notes that two VA psychiatrists have stated 
that the veteran is unable to work due to his post-traumatic 
stress disorder.  The Board recognizes that the veteran has 
significant non service-connected physical disabilities.  
However, the July 1993 and November 1993 VA psychiatrists 
indicated that the veteran was unemployable solely due to his 
psychiatric disability.  The Board concludes that post-
traumatic stress disorder is of such severity as to prevent 
the veteran from substantially gainful employment.  
Accordingly, the requirements have been met for the 
assignment of a 100 percent disability evaluation for post-
traumatic stress disorder.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.16(c), 4.132, Code 9411 (effective prior to November 7, 
1996).

Since the veteran's demonstrated PTSD level has remained 
essentially the same since 1989, a 100 percent rating is 
warranted for the entire rating period, and staged ratings 
are not for assignment.  Furthermore, since the veteran meets 
the former criteria for a 100 percent schedular rating for 
the entire time period under consideration, the amended 
criteria for the rating of post-traumatic stress disorder 
need not be recited. 



ORDER

Entitlement to a 100 percent schedular evaluation for post-
traumatic stress disorder is granted, subject to the law and 
regulations governing the payment of monetary benefits. 


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

